Citation Nr: 0016237	
Decision Date: 06/19/00    Archive Date: 06/28/00

DOCKET NO.  94-11 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to service connection for low back 
disability.  

3.  Entitlement to service connection for bilateral hearing 
loss.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran had active service from April 1960 to April 1963.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  
The veteran and his wife testified before the undersigned 
Member of the Board at a hearing at the RO in September 1995, 
and in August 1997 the Board remanded the case to the RO.  
The RO returned the case to the Board in May 2000.  

In his informal brief, the veteran's representative has 
asserted that statements by the veteran in June 1992 
expressed disagreement with a denial of service connection 
for hepatitis and that the veteran's references to "yellow 
jaundice" refer to infectious hepatitis and/or infectious 
mononucleosis with hepatitis.  Review of the record shows 
that in its May 1992 rating decision, the RO denied service 
connection for yellow jaundice and stated it was secondary to 
infectious mononucleosis, which was treated in service and 
resolved without residuals.  As the rating decision did not 
expressly deny service connection for hepatitis, the veteran 
may now be attempting to raise the issue of entitlement to 
service connection for hepatitis.  The Board refers this 
matter to the RO for clarification and appropriate action.  


REMAND

In the May 1992 rating decision, the RO denied service 
connection for hypertension, hearing loss, and yellow 
jaundice.  In its denial of service connection for yellow 
jaundice the RO stated that it was secondary to the veteran's 
infectious mononucleosis, which was treated in service and 
resolved without residuals.  In his statements received at 
the RO in June 1992 and January 1993, the veteran expressed 
disagreement with the denial of his claim for service 
connection for yellow jaundice in that he argued that the 
yellow jaundice caused hypertension, fatigue and borderline 
diabetes.  These statements may be construed as a notice of 
disagreement with the denial of service connection for 
residuals of mononucleosis with jaundice.  The RO should 
address this issue in its next supplemental statement of the 
case.  

The veteran has requested that additional efforts be made to 
obtain complete service medical records.  In this regard, he 
points out that the record does not include clinical (i.e., 
hospital) records related to his hospitalization at William 
Beaumont General Hospital.  In addition, the Board notes that 
clinical record cover sheets identify other periods of 
hospitalization as well.  The file includes clinical records 
for the veteran's hospitalization from March 11, 1963, to 
April 15, 1963, but includes no other detailed hospital 
records.  As they may be pertinent to the veteran's claims, 
the RO should attempt to obtain them.  

The veteran now requests that VA treatment records dated 
before 1992 be obtained and added to the file.  The Board 
notes that in earlier statements, the veteran reported that 
he first received treatment from VA in 1992.  The RO should 
request that the veteran clarify when and where he has 
received VA treatment, and thereafter, the RO should obtain 
and associate with the claims files VA treatment records that 
have not been obtained previously.  

In response to the Board's previous remand, the RO obtained 
Social Security Administration (SSA) records for the veteran.  
The records supplied by SSA include medical records 
associated with SSA determinations in the 1980s.  The Board 
notes, however, that the claims files include a July 1967 SSA 
letter to the veteran notifying him of the award of 
disability benefits effective in May 1966.  The RO should 
request that, if possible, SSA provide a copy of the decision 
awarding these benefits and the medical records upon which 
the award was based.  The Board further notes that, according 
to the SSA award letter, the veteran was awarded workman's 
compensation benefits, apparently beginning in April 1967.  
The RO should also attempt to obtain medical records upon 
which the workman's compensation benefits were based.  

Relative to post-service medical records concerning the 
veteran's back, the Board notes that the claims files include 
copies of index cards from Gerald Champion Memorial Hospital 
showing the diagnoses and treatment dates in 1965 and 1968, 
but no treatment records.  The files also include records of 
treatment at Providence Memorial Hospital in November and 
December 1965 for residuals of injuries from the veteran's 
October 1965 fall from a telephone pole.  In various 
statements, the veteran has reported that at the time of the 
fall he was working as a civilian contractor on Holloman Air 
Force Base and was initially taken the base hospital before 
he was transferred to Gerald Champion Memorial Hospital.  The 
RO should attempt to obtain and associate with the claims 
files emergency room records and any X-ray reports for the 
veteran concerning treatment he received at the base hospital 
on October 15, 1965.  

The veteran has stated repeatedly that when he tried to 
enlist in the Navy within months of his discharge from the 
Army, he was refused because his blood pressure was too high.  
Multiple attempts to obtain the report of the associated 
medical examination have been unsuccessful.  In 
correspondence dated in May 1998, the Navy Reference Branch 
of the National Personnel Records Center stated it does not 
have such records and suggested contacting the Selective 
Service Board of the place where the veteran tried to enlist.  
In response, the RO contacted the Military Entrance 
Processing Station in El Paso, Texas, and was told that their 
records were held for only two years and were thereafter 
disposed of.  The veteran's representative has implied that 
the El Paso Military Entrance Processing Station may not have 
been the appropriate point of contact.  Therefore, the RO 
should contact the veteran and request that he identify 
specifically the Selective Service Board where he tried to 
enlist in the Navy.  If the veteran provides new information, 
the RO should make additional requests for records.  

The Board notes that the veteran's representative has 
recently suggested that the report of the veteran's Navy pre-
enlistment physical examination may have been forwarded to 
his Army Reserve Unit.  The Board invites the veteran and his 
representative to make appropriate inquiries in this regard 
and to furnish VA with any pertinent records that he might 
obtain.  

Finally, the Board notes on a VA Form 9 received at the RO in 
July 1999, the veteran requested another hearing at the RO 
before a Member of the Board.  The RO should make 
arrangements for the requested hearing.  

Accordingly, the case is REMANDED to the RO for the following 
actions: 

1.  The RO should attempt to obtain and 
associate with the claims files complete 
service medical records for the veteran.  
In this regard, the RO should request 
clinical (i.e., hospital) records for the 
veteran's hospitalization at William 
Beaumont General Hospital, El Paso, 
Texas, in October 1962 (in the request, 
it should be noted that the veteran 
reportedly received specialized 
treatment:  neuropsychiatric closed 
ward).  In addition, the RO should 
request clinical (i.e., hospital) records 
for the veteran's hospitalization at the 
6580th USAF Hospital, Holloman Air Force 
Base, New Mexico, for the following 
periods during service:  16 - 17 December 
1960; 27 - 31 March 1961, 12 - 20 May 
1961; 7 - 19 November 1962; 5 - 8 March 
1963; and 11 March 1963 - 15 April 1963.  
In addition, with any necessary 
authorization from the veteran, the RO 
should attempt to obtain emergency room 
records and X-ray reports for the veteran 
for his post-service treatment at the 
6580th USAF Hospital, Holloman Air Force 
Base, New Mexico, on October 15, 1965.  

2.  The RO should again attempt to obtain 
Navy recruitment records, in particular a 
physical examination report, which the 
veteran contends would show that his 
application for enlistment in the Navy 
within one year of his discharge from the 
Army was denied based on a finding of 
disqualifying hypertension.  In this 
regard, the RO should contact the veteran 
and request that he identify specifically 
the Selective Service Board where he 
tried to enlist in the Navy.  If this is 
different from the Military Entrance 
Processing Station, El Paso, Texas, the 
RO should contact the Selective Service 
Board identified by the veteran and 
attempt to obtain the veteran's 
recruitment records, including any pre-
enlistment Navy physical examination 
report.  Any lead as to the location of 
the requested records should be followed 
to its logical conclusion. 

3.  The RO should also request that the 
veteran clarify whether he received 
treatment at any VA medical facility 
prior to 1992, and if so, the location of 
the facility and approximate dates of 
treatment.  The RO should attempt to 
obtain and associate with the claims 
files any treatment records identified by 
the veteran that have not been secured 
previously.  

4.  The RO should also request that the 
veteran submit scientific or medical 
evidence, such as a written opinion from 
a physician, supporting his contention 
that his hypertension, low back 
disability and hearing loss are related 
to his period of active service and his 
contention that his fall from a telephone 
pole in 1965 was due to symptoms 
associated with hypertension or residuals 
of yellow jaundice.  

5.  Thereafter, the RO should review the 
claims files and ensure that all 
requested development actions have been 
conducted and completed in full.  Then, 
the RO should undertake any other 
indicated development, including physical 
examinations and medical opinions if 
warranted.  The RO should then 
readjudicate the issues on appeal, 
including entitlement to service 
connection for residuals of mononucleosis 
with yellow jaundice.  

6.  If the benefits sought on appeal are 
not granted to the veteran's 
satisfaction, the RO should issue a 
supplemental statement of the case for 
all issues in appellate status, and the 
RO should inform the veteran of any 
action necessary to perfect an appeal on 
a claim for which a statement of the case 
has not previously been issued.  The 
veteran and his representative should be 
provided an appropriate opportunity to 
respond.  

7.  Then, unless the benefits sought on 
appeal have been granted to the veteran's 
satisfaction, the RO should schedule a 
Travel Board hearing for the veteran.  

Thereafter, the case should be returned to the Board, if in 
order.  By this remand the Board intimates no opinion as to 
any final outcome warranted.  The veteran need take no action 
until otherwise notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




